       Case 4:18-cv-06862-YGR Document 55 Filed 10/15/19 Page 1 of 3



 1   MARK B. CHASSMAN (SBN 119619)
     mchassman@chassmanseelig.com
 2   CHASSMAN & SEELIG LLP
     11766 Wilshire Boulevard, Suite 270
 3   Los Angeles, CA 90025
     Telephone: +1 310 929 7192
 4   Facsimile: +1 310 929 7627
 5   Attorneys for Plaintiff Sales Transaction Systems, LLC
 6   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 7   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 8   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 9   405 Howard Street
     San Francisco, CA 94105-2669
10   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
11
     Attorneys for Defendant Poynt Corporation
12
     Additional counsel listed in signature block
13

14

15                                  UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17

18   SALES TRANSACTION SYSTEMS, LLC,                    Case No. 4:18-CV-6862-YGR
19                     Plaintiff,                       STIPULATION TO VACATE ALL
                                                        DEADLINES
20          v.
                                                        Judge: Hon. Yvonne Gonzalez Rogers
21   POYNT CO.,                                         Trial Date: TBD
                                                        Date Action Filed: Nov. 13, 2018
22                     Defendant.
23

24

25

26

27

28

                                                                  STIPULATION RE VACATING DEADLINES
                                                                         CASE NO. 4:18-CV-6862-YGR
       Case 4:18-cv-06862-YGR Document 55 Filed 10/15/19 Page 2 of 3



 1          Plaintiff Sales Transaction Systems, LLC (“STS”) and Defendant Poynt Corporation

 2   (“Poynt”) hereby submit this stipulation to stay all case deadlines while STS investigates a

 3   potential issue of standing raised by Poynt.

 4          On October 1, 2019, STS produced documents pertaining to patents that are related to the

 5   patent-in-suit, including assignment documents. After reviewing the produced documents, Poynt

 6   informed STS on October 8, 2019 that it believed a prior assignment from the inventor to a non-

 7   party included ownership rights in the patent-in-suit, thereby rendering void the subsequent

 8   conveyance through which STS had claimed ownership of the patent-in-suit.

 9          On October 10, 2019, counsel for STS and Poynt conferred by telephone, and counsel for
10   STS indicated that STS was investigating the issue. It is understood by both parties that the case

11   will need to be dismissed if STS’s investigation confirms that it did not own the asserted patent at

12   the time this case was filed. STS filed its Opening Claim Construction brief on that day as

13   required by the existing schedule. D.I. 38.

14          The following day, on October 11, 2019, Counsel for STS was still investigating the

15   ownership issue and suggested that the parties stay all deadlines until the issue is resolved in

16   order to avoid potential waste of the parties’ and judicial resources. Poynt’s responsive claim

17   construction brief is due October 24, 2019. D.I. 38.

18          In light of these facts, STS and Poynt therefore stipulate, and good cause exists, to vacate

19   the existing case deadlines while STS investigates the ownership issue discussed above. If STS
20   confirms that it does have standing, the parties will meet and confer to stipulate to a new case

21   schedule. If STS determines it does not have standing, STS will seek dismissal pursuant to Rule

22   41(a). Thus, good cause exists because of the potentially dispositive nature of the investigation

23   and to prevent the parties and Court from using resources during the brief investigation. In

24   particular, the parties request to vacate all claim construction deadlines, the claim construction

25   hearing on December 11, 2019, and the mediation scheduled on October 29, 2019. The parties

26   will file either the stipulated case schedule or the dismissal within two weeks of an order vacating

27   the existing case deadlines.

28          A proposed order is submitted separately.

                                                                        STIPULATION RE VACATING DEADLINES
                                                     -1-                       CASE NO. 4:18-CV-6862-YGR
       Case 4:18-cv-06862-YGR Document 55 Filed 10/15/19 Page 3 of 3



 1   Dated: October 15, 2019                   ORRICK, HERRINGTON & SUTCLIFFE LLP

 2                                             By: /s/ Jacob M. Heath
                                               CLEMENT SETH ROBERTS
 3                                             croberts@orrick.com
                                               WILL MELEHANI (SBN 285916)
 4                                             wmelehani@orrick.com
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
 5                                             The Orrick Building
                                               405 Howard Street
 6                                             San Francisco, CA 94105-2669
                                               Tel: +1 415 773 5700; Fax: +1 415 773 5759
 7
                                               JACOB M. HEATH (SBN 238959)
 8                                             jheath@orrick.com
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
 9                                             1000 Marsh Road
                                               Menlo Park, CA 94025
10                                             Tel: +1 650 614 7400; Fax: +1 650 614 7401
11                                             Attorneys for Defendant Poynt Corporation
12

13   Dated: October 15, 2019                   CHASSMAN & SEELIG LLP

14                                             By: /s/ Sarah A. Pfeiffer (with permission)
                                               MARK B. CHASSMAN (SBN 119619)
15                                             mchassman@chassmanseelig.com
                                               CHASSMAN & SEELIG LLP
16                                             11766 Wilshire Boulevard, Suite 270
                                               Los Angeles, CA 90025
17                                             Tel: +1 310 929 7192; Fax: +1 310 929 7627
18                                             SARAH A. PFEIFFER (CA BAR NO. 278205)
                                               sap@msf-law.com
19                                             SETH H. OSTROW
                                               sho@msf-law.com
20
                                               MEISTER SEELIG & FEIN LLP
                                               125 Park Avenue, 7th Floor
21                                             New York, NY 10017
                                               Tel: +1 212 655 3500; Fax: +1 646 538 3649
22
                                               Attorneys for Plaintiff Sales Transaction Systems, LLC
23

24                             Filers Attestation Pursuant to L.R. 5-1(i)(3)

25          I hereby attest that all signatories for parties on this document concurred in the filing of

26   this document.

27   Dated: October 15, 2019                   By: /s/ Jacob M. Heath
                                                  Jacob M. Heath
28

                                                                        STIPULATION RE VACATING DEADLINES
                                                     -2-                       CASE NO. 4:18-CV-6862-YGR
